DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 73, 75 and 81 objected to because of the following informalities:  Claims 75 and 81 recite “resonance time”. This is a clear typographical error and should read “residence time”.  Appropriate correction is required and is respectfully requested. 
Claim 73 recites “…the reaction product is a polymer derived ceramic prescursor. comprising…” in line 12 of the claim. The period “.” after “precursor” is a clear typographical error and should be removed. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the instant specification fails to provide proper antecedent basis for claims 79-81.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 74 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 74 recites the polymer derived ceramic precursor comprises cyclosiloxanes and linear polymers but depends from claim 73 which states polymer derived ceramic precursor. comprising cyclosiloxanes and linear polymers. Thus, claim 74 repeats a limitation of the independent claim and fails to further limit claim 73.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 79-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 79 recites: forming a solution of methanol and stannous 2-ethylhexanoate in xylenes in a first heat exchanger at a temperature of 60˚C; adding an initiator, a catalyst, or a combination thereof to the solution in the first heat exchanger and forming a first product; forming a first mixture comprising the first product; injecting the first mixture into a second heat exchanger at a temperature of 100˚C to form a second mixture; transferring the second mixture to a third heat exchanger at a reduced temperature of 0˚C to produce caprolactone.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Regarding (A), the breadth of the claims is method of producing caprolactone. Regarding (B), the nature of the invention is directed to a method of using heat exchangers to form caprolactone. Regarding (C), in the state of the prior art, the formation of caprolactone is well known. Regarding (D), the level of one of ordinary skill in the art is high. Regarding (E), the predictability in the art is low as the invention deals with chemistry and the claims do not articulate the entirety of the chemical reaction. Regarding (F) and (G), the amount of direction provided is low and the existence of working examples is low because no direction is provided in the instant specification and no examples are given. 
The instant specification discusses caprolactone in three places, (1) a method for making caprolactone (paragraph 15) where caprolactone is mixed into a reactor (and thus not actually made); (2) “example 5” (paragraph 76-77) in which a reaction heat exchange system performs a ring opening polymerization, e.g. ethylene oxide, caprolactone, propiolactone… and (3) “example 12” (paragraph 91-92) where a caprolactone is injected into a reactor with methanol and stannous ethylhexanoate. In each of these teachings, caprolactone is not formed, but rather used as a reactant. This is different chemistry than forming caprolactone as a product as recited in claim 79.
Regarding (H), the quantity of experimentation required is high. There are no working examples and no direction provided as to how to make caprolactone according to claim 79. For example, caprolactone is not formed from methanol or stannous 2-ethylhexanoate which appear to be a solvent and catalyst. There is no discussion or direction as to what the starting material(s) is/are. For example, cyclohexanone and peracetic acid can be combined to form caprolactone. It is unclear whether the stannous ethylhexanoate is a catalyst or not, because the specification does not state what function the stannous ethylhexanoate performs in the reaction.  One skilled in the art would need undue experimentation to make and/or use the claimed invention. Therefore, claim 79 and claims dependent thereon (claims 80-81) fail to comply with the enablement requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 62-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-12 of U.S. Patent No. 10,836,682. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘682 recites a method of making a polymer derived ceramic precursor, the method comprising forming a polymer derived ceramic precursor using a heat exchanger reactor (claim 1), wherein the polymer derived ceramic precursor comprises a polysilocarb (claim 2),  wherein the method comprises reacting a first polysilocarb precursor with an organic crosslinking agent (claim 3). US Patent ‘682 recites that the method of claim 3, wherein the organic crosslinking agent is silicon free (claim 4). 

US Patent ‘682 recites the method of claim 4, wherein the first polysilocarb precursor is methyl-hydrogen polysiloxane and the organic crosslinking agent is dicyclopentadiene (claim 5). US Patent ‘682 recites a method of making a polymer derived ceramic precursor, the method comprising: preheating methyl-hydrogen polysiloxane and dicyclopentadiene to 40º C in separate holding tanks; transferring through an inline static mixer to heat exchange reactor apparatus; adding 1000 ppm Pt Ashby's catalyst in xylenes (0.0339 lb/min) to the heat exchanger reactor apparatus; raising the temperate to 60ºC. 
 US Patent ‘682 recites the method of claim 6, wherein the heat exchanger apparatus comprises a shell and tube heat exchanger (claim 7 and 10). 
US Patent ‘682 recites a method of making a polymer derived ceramic precursor, the method comprising: a. preheating n-octylhexamethylcyclotetrasiloxane and sym-tetramethyldisiloxane to 40º C in separate holding tanks;  b. pumping each material in a 20:1 (n-octylhexamethylcyclotetrasiloxane:sym-tetramethyldisiloxane) ratio through an inline static mixer along with 1% sulfuric acid into a heat exchanger apparatus, containing mixing zones, heated to 80º C.;  c. wherein the pump rate is adjusted to maintain a resonance time of 60 min;  d. cooling the reaction product to room temperature;  and, e. filtering the reaction product through celite;  f. whereby a mixture of cyclosiloxanes and linear polymers is obtained in a quantitative yield (claim 8). US Patent ‘682 recites the method of claim 8, wherein the heat exchanger apparatus comprises a shell and tube heat exchanger (claim 10); a plate heat exchanger (claim 11); or a plate and shell heat exchanger (claim 12). 
This is an anticipatory type Obvious Double Patenting rejection.
Prior Art
Claims 62-78 are rejected under Obvious Double Patenting as discussed above. Claims 79-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the reasons discussed above. Claim 74 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends for the reasons discussed above.
However, there are no prior art rejections over the instant claims. 
The closest prior art references are the following: (1) Du et al., “Preparation and structural evolution of SiOC preceramic aerogel during high-temperature treatment,” Ceramics International 44 (2018) 563-570; (2) Erb et al., "Additive and pyrolysis atmosphere effects on polysiloxane-derived porous SiOC ceramics," Journal of the European Ceramic Society 37 (2017) 4547-4557; (3) Vakifahmetoglu et al. "Porous polymer derived ceramics," Materials Science and Engineering R 106 (2016) 1-30; and (4) Fukushima et al. "Silicon Carbide-based foams from direct blowing of polycarbosilane," Journal of the European Ceramic Society 32 (2012) 503-510.
Du et al. teach silicon oxycarbide aerogels prepared by reacting poly(methylhydrosiloxane) (PMHS) and 2,4,6,8-tetramethyl-2,4,6,8-tetravinylcyclotetrasiloxane (TMTV) and heating in the presence of hydrochloroplatinic acid. See abstract. The 2,4,6,8-tetramethyl-2,4,6,8-tetravinylcyclotetrasiloxane functions as a crosslinker and is an organic crosslinking agent. See the paragraph bridging pages 563-564 of Du et al. The process of Du et al. comprises added PMHS and TMTV to a beaker, and further adding acetone as a solvent and hydrochloroplatinic acid catalyst. The reaction mixtures are stirred to obtain a homogenous solution and then transferred  to an autoclave and kept at 120ºC for 5 hours. The autoclave is cooled and the gels formed were transferred to a beaker. The wet gels were: kept in alcohol for 2 weeks to replace the acetone and remove unreacted reactants; supercritically dried; and pyrolyzed in a tubular furnace under high-purity nitrogen steam. In a typical pyrolysis procedure, preceramic aerogels are heated to 800ºC and maintained for 2 hours at the maximum temperature. Du is relevant to the state of the art of the instant invention. However, the publication date of the Du et al. reference is after the filing date of the provisional application of the instant application. 
Du et al. fail to disclose that the polymer-derived ceramic precursor is prepared using a heat exchanger reactor. It would not have been obvious, based on the teachings of Du et al., to use a heat exchanger reactor to produce polymer derived ceramic precursor. 
Erb et al. teach silicon oxycarbide (SiOC) fabricated from a base polysiloxane (PSO) system by using different organic additives and pyrolysis atmospheres followed by hydrofluoric acid etching. In the process of Erb, a commercial polysiloxane was used as a base precursor and 2.1-2.4% platinum divinyltetramethyldisiloxane complex in xylene was used as catalyst. An example of an additive to produce the SiOC of Erb is polyhydromethylsiloxane (which is methyl-hydrogen polysiloxane). First, PSO and the chosen additive, such as polyhydromethylsiloxane are mixed in a 9:1 ratio and stirred to form a homogenous mixture. Next, the Pt catalyst is added, and the new mixture is stirred for 5 minutes. The mixture is then porued in a mold, and the mold is placed into a vacuum chamber and vacuumed for 30 minutes at about 1500 mTorr. The mixture is then put into an oven to crosslink at 50ºC for 12 hours and then at 120ºC for 6 hours. The crosslinked polymers were then pyrolyzed by heating up to 1400ºC and holding for 2 hours; cooling to 400ºC; and then cooled to 50ºC. See Section 2. Experimental Procedures on page 4548 of Erb et al. 
Erb et al. fail to disclose that the polymer-derived ceramic precursor is prepared using a heat exchanger reactor. It would not have been obvious, based on the teachings of Erb et al., to use a heat exchanger reactor to produce polymer derived ceramic precursor. 
Vakifahmetoglu et al. teach porous polymer derived ceramics (abstract and title). Vakifahmetoglu et al. disclose emulsions for processing porous preceramic polymers. Polymethylsiloxane, zirconium acetylacetonate catalyst, toluene, and surfactant were used to obtain different types of emulsions. Porous monoliths were prepared from the emulsions. After crosslinking the emulsions, the porous bodies were pyrloyzed (1200ºC/2 hr/N2) to obtain SiOC (silicon oxycarbide) components. See page 21, Section 2.5.1 of Vakifahmetoglu et al. 
Vakifahmetoglu et al. fail to disclose that the polymer-derived ceramic precursor is prepared using a heat exchanger reactor. It would not have been obvious, based on the teachings of Vakifahmetoglu et al., to use a heat exchanger reactor to produce polymer derived ceramic precursor. 
Fukushima et al. teach a process for production of macrocellular SiC ceramic. A polycarbosilane (PCS) is mixed with azodicarbonamide (ADA) in various ratios. The mixtures were put into glass beakers, and the mixtures were heated up to 250 or 260ºC and held for 2 h under N2 flowing to induce chemical blowing via the ADA. The mixtures were foamed and cured using heat, and then pyrolyzed at 1000ºC to convert the preceramic polymer (which is a ceramic precursor) to an inorganic porous Si-C based ceramic. See page 504, Sections 2. Experimental. 
Fukushima et al. fail to disclose that the polymer-derived ceramic precursor is prepared using a heat exchanger reactor. It would not have been obvious, based on the teachings of Fukushima et al., to use a heat exchanger reactor to produce polymer derived ceramic precursor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766